DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, in the amendment filed 06/29/2021  with respect to the rejections of claims 1, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Hirota et al. (US Patent 6,064,749) and Endo et al. (US PGPub 2008/0069405) have been fully considered and are persuasive. The rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Hopeton Walker on 10/14/20221.
The application has been amended as follows: 
	Claim 1(Amended): An information processing apparatus, comprising: a central processing unit (CPU) configured to: 
acquire a first image from a first image capturing unit of a plurality of image capturing units, wherein the plurality of image capturing units is in a chassis in real space;
 estimate at least one of a location or an attitude of the chassis in the real space based on the first image;

verify a result of the estimation based on extracting a first feature amount from the second image; and verify the result of the estimation by comparison of the first feature amount with a second feature amount, and the second feature amount is stored in a database in association with at least one of the location or the attitude of the chassis in the real space, 
wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit; output the result of the estimation based on a first result of the verification; select a third image capturing unit from the plurality of image capturing units based on a second result of the verification different from the first result of the verification, wherein the third image capturing unit captures a third image; and re-estimate the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit.
Claim 2(Cancelled)
Claim 3 (Amended): The information processing apparatus according to claim 1 [
Claim 16 (Currently Amended): An information processing method, comprising: in an information processing apparatus that includes a central processing unit (CPU): acquiring, by the CPU, a first image from a first image capturing unit of a plurality of image capturing units, wherein the plurality of image capturing units is in a chassis in real space; estimating, by the CPU, at least one of a location or an attitude of the chassis in the real space based on the first 
verifying, by the CPU, a result of the estimation based on extracting a first feature amount from the second image; and verifying the result of the estimation by comparison of the first feature amount with a second feature amount, and the second feature amount is stored in a database in association with the at least one of the location or the attitude of the chassis in the real space, 
wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit; 
outputting, by the CPU, the result of the estimation based on a first result of the verification; selecting, by the CPU, a third image capturing unit from the plurality of image capturing units based on a second result of the verification different from the first result of the verification, wherein the third image capturing unit captures a third image; and re-estimating, by the CPU, the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit.
Claim 17 (Currently Amended): A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: acquiring a first image from a first image capturing unit of a plurality of image capturing units, wherein the plurality of image capturing units is in a chassis in real space; estimating at least one of a location or an attitude of the chassis in the real space based on the first image; acquiring a second image from a second image capturing unit of the plurality of image capturing units; 
extracting a first feature amount from the second image; and verifying the result of the estimation by comparison of the first feature amount with a second feature amount, and the second feature amount is stored in a database in association with the at least one of the location or the attitude of the chassis in the real space, 
wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit; outputting the result of the estimation based on a first result of the verification; selecting a third image capturing unit from the plurality of image capturing units based on a second result of the verification different from the first result of the verification, wherein the third image capturing unit captures a third image; and re-estimating the at least one of the location or the attitude of the chassis in the real space based on the third image captured by the selected third image capturing unit.
Allowable Subject Matter

Claims 1, 3-17 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Endo teaches an information processing apparatus (where the information processing apparatus is “A position and orientation measurement apparatus has a subjective-view-index detection unit which detects indices on a physical space from an image captured by a subjective-view camera, an additional subjective-view-index detection unit which 
	Hirota teaches acquire a second image from a second image capturing unit of the plurality of image capturing units (column 4 lines 62-66, “A second image corresponding to the field of view of the camera is obtained and the location of the landmark within the second image is predicted based on the camera displacement value and the initial landmark location value.”; column 5 lines 6-10, “In a further embodiment of the present invention the actual landmark location within the second image is compared with the predicted location of the landmark to generate a prediction error value and the camera location based upon the prediction error value is updated.”); verify a result of the estimation based on the second image (column 14-15 lines 1-5, “If the Image Analyzer 42 has detected additional landmarks (that is, in addition to the ones used to solve the equations), these landmarks can be used for disambiguation. Using each remaining candidate solution of the camera, the additional landmarks are projected onto the image planes and are checked to determine how closely the projections match the detected positions.”), wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit (Figure 4, element C1 and C2, shows two cameras with different optical axes (field of views)).
	Yoshii et al (US 2012/0008830) teaches estimating a position and orientation of a target object in a three-dimensional space, inputs a plurality of captured images obtained by 
	verifying the result of the estimation by comparison of the first feature amount with a second feature amount, and the second feature amount is stored in a database in association with the at least one of the location or the attitude of the chassis in the real space, 
wherein an optical axis of the second image capturing unit is different from an optical axis of the first image capturing unit; outputting, by the CPU, the result of the estimation based on a first result of the verification; selecting, by the CPU, a third image capturing unit from the plurality of image capturing units based on a second result of the verification different from the first result of the verification, 
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 16 and 17 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
			Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY. BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664